Exhibit 32.2 Certification Pursuant to 18 U.S.C. Section 1350 as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the amended Annual Report of China Wind Energy Inc. (the “Company”) on Form 10-K/A for the period ended July 31, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Shouquan Sun, Chief Executive Officer and Chief Financial Officer of the Company certify, pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1 The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2 The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:August 13, 2009 By:/s/ Shouquan Sun Shouquan Sun Chief Executive Officer, Chief Financial Officer
